Citation Nr: 0714506	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-33 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an overactive 
thyroid.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to service connection for atrial 
fibrillation.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for ocular hypertension 
and/or chronic open angle glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and a Friend


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.  In accordance with the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c), this case has been advanced 
on the Board's docket for good cause shown.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in August 2006 and copy of the hearing transcript 
is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a thyroid disability, a heart 
disorder, hypertension, diabetes mellitus or an eye disorder 
as a result of carbon monoxide poisoning experienced during 
service or any other event during service.

3.  The veteran does not have a thyroid disability, a heart 
disorder, hypertension, diabetes mellitus or an eye disorder 
as a result of a service-connected disability.

4.  Neither hypertension nor diabetes mellitus were diagnosed 
within one year of discharge from service.


CONCLUSIONS OF LAW

1.  An overactive thyroid disability was not incurred in or 
aggravated by active service nor is such a disability the 
proximate result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).

2.  Hypothyroidism was not incurred in or aggravated by 
active service nor is such a disability the proximate result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  Atrial fibrillation was not incurred in or aggravated by 
active service nor is such a disability the proximate result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  Hypertension was not incurred in or aggravated by active 
service nor is such a disability the proximate result of a 
service-connected disability or presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service nor is such a disability the proximate result 
of a service-connected disability or presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).



6.  Ocular hypertension and/or chronic open angle glaucoma 
was not incurred in or aggravated by active service nor is 
such a disability the proximate result of a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before a 
Decision Review Officer (DRO) and before the Board.  The 
veteran opted to have an informal conference with a DRO in 
April 2004; he and a friend gave credible testimony before 
the Board in August 2006.  Therefore, it appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Consequently, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA.  The Board will now turn to the 
merits of the veteran's claims.

The veteran contends that he developed a thyroid disability 
as a consequence of being exposed to carbon monoxide during 
his period of service and that he developed all other 
diagnosed disabilities as a result of either the poisoning or 
the thyroid disability.  He credibly testified before the 
Board that he was treated for unsteadiness following his 
discharge from service, but was not found to have a thyroid 
problem until the 1970's.  The veteran also stated that he 
did not require treatment for more than one day during 
service after he lost consciousness due to carbon monoxide 
exposure.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
mere fact of an in-service injury is not enough; there must 
be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is simply the codification of the 
interpretation of existing law as announced by the Court in 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran seeks service connection for hypertension and 
diabetes mellitus, both of which are deemed to be chronic 
diseases under 38 C.F.R. § 3.309(a).  As such, service 
connection may be granted under 38 C.F.R. § 3.307(a)(3) if 
the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of 
separation from service.  See 38 C.F.R. § 3.307.  Separation 
from service is defined as the veteran's discharge date.  See 
38 C.F.R. § 3.307(a)(2).  Therefore, because the veteran was 
discharged from service in January 1953, the evidence must 
show that each chronic disease manifest to a degree of ten 
percent by January 1954 in order for service connection to be 
granted for that disease based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service medical records show that he was 
observed by medical personnel for four hours in November 1951 
after being overcome by fumes from a furnace.  He had 
complaints of a headache and nausea, but was found to be in 
good general condition with a normal pulse and color.  The 
veteran did not require treatment for a disability associated 
with carbon monoxide poisoning at that time nor at any time 
throughout the remainder of his period of service and was 
given a non-medical discharge in January 1953.  Consistent 
with the veteran's assertions, his service medical records do 
not show treatment for a thyroid disability, a heart 
disability, hypertension, diabetes mellitus or an eye 
disorder.

Although the veteran credibly testified that he was first 
determined to have a thyroid disability in the 1970's, the 
first treatment records obtained are dated in the 1990's.  
The veteran is treated by a private physician as well as by 
VA physicians for hypothyroidism, arteriosclerotic heart 
disease, hypertension, Type II diabetes mellitus, cataracts 
and diabetic neuropathy.  Treatment records do not include a 
medical opinion that the veteran's disabilities are the 
direct results of carbon monoxide poisoning or of any other 
event during service in the 1950's.

The veteran's private treatment records show that in April 
2003 the veteran related his history of exposure to carbon 
monoxide during the Korean War.  The treating physician 
noted, both then and upon follow-up in May 2003, that the 
veteran was concerned that he had a disability as a result of 
that exposure.  In May 2003, the physician provided a 
handwritten statement that the veteran had multiple medical 
problems, including hypertension, atrial fibrillation, 
diabetes, anxiety and insomnia, which may be related to 
previous carbon monoxide exposure.  At the veteran's hearing 
before the Board, he was specifically advised that the 
medical opinion from the treating physician needed to reflect 
that it was at least as likely as not that diagnosed 
disabilities began during service or as a consequence thereof 
in order to allow for reasonable doubt to be resolved in his 
favor pursuant to 38 C.F.R. § 3.102.  The veteran assured the 
Board that a supplemental statement would be forthcoming and 
the record was held open for sixty days.  It is now nine 
months post-hearing and another statement has not been 
received from the veteran and/or his treating physician.

The veteran underwent a general VA examination in June 2004 
and the examiner reviewed the claims folder as well as the 
veteran's electronic treatment records.  Following a complete 
examination of the veteran, it was determined that 
hypothyroidism, arteriosclerotic heart disease with atrial 
fibrillation, hypertensive cardiovascular disease and Type II 
diabetes mellitus were not as likely as not related to carbon 
monoxide poisoning experienced in 1951.  The examiner 
specifically stated that he had reviewed medical literature 
finding that survivors of acute severe poisoning may develop 
permanent neurologic deficits.  There was no mention of non-
neurologic disabilities such as those claimed by the veteran 
to have begun as a result of exposure.

The veteran also underwent VA ophthalmologic examination in 
June 2004.  The examiner reviewed the claims folder, 
electronic treatment records and examined the veteran to 
determine the nature of his eye disabilities.  The examiner 
rendered the diagnostic impressions of ocular hypertension 
and exotropia and opined that there was no relationship 
between the disabilities and the veteran's military carbon 
monoxide exposure or other possible etiologic factors of 
service duties.

The Board has carefully reviewed the evidence of record and 
finds that there is no evidence of disability during service 
as a result of carbon monoxide exposure.  The veteran 
required only one day of observation and was released to duty 
without restriction.  He served for an additional fourteen 
months without problems and was not diagnosed as having any 
of the claimed disabilities until at least twenty years after 
his discharge from service.  

The Board finds the veteran's testimony credible that he was 
treated for an unsteadiness following his discharge from 
service and before his diagnosis of an overactive thyroid in 
the 1970's, but that is not sufficient to show a continuity 
of symptomatology with the thyroid disability or any other 
claimed disability.  There is no evidence of the currently 
diagnosed disabilities being related to a neurologic deficit 
that was possibly diagnosed upon discharge from service nor 
are the claimed disabilities found to be neurologic 
disabilities.

The veteran's treating physician noted in his treatment 
records that the veteran was concerned that he had a 
disability as a result of carbon monoxide exposure, but he 
does not appear to have ever tested the veteran nor found the 
veteran to have a disability directly related to carbon 
monoxide poisoning.  His statement that the veteran has 
multiple medical problems that may be related to carbon 
monoxide poisoning is simply too speculative to be given much 
probative value.  As noted above, the veteran was going to 
have the statement supplemented but did not.  Therefore, the 
only medical opinions of record that actually address whether 
it is at least as likely as not that the claimed disabilities 
began as a result of service are not favorable for the 
veteran's claims.  As such, reasonable doubt cannot be 
resolved in the veteran's favor.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
the medical evidence does not show that the veteran has 
current disability as a result of carbon monoxide poisoning.  
The veteran's assertions, standing on their own, are 
insufficient to establish a relationship between an event 
that occurred in 1951 and disabilities that were not 
diagnosed for at least two decades thereafter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Consequently, the 
Board must find that the veteran does not have a thyroid 
disability, a heart disorder, hypertension, diabetes mellitus 
or an eye disorder as a result of carbon monoxide poisoning 
experienced during service or any other event during service.  
Additionally, there is no evidence that either hypertension 
or diabetes mellitus manifest within one year of discharge of 
service so as to allow for service connection based on a 
presumptive basis.  As such, service connection for each 
disability is denied on a direct basis and service connection 
for diabetes and hypertension is also denied on a presumptive 
basis.

The veteran is service-connected for bilateral hearing loss.  
He does not assert that any of the claimed disabilities are 
related to his hearing loss, but rather to his thyroid 
disability.  The Board cannot here find that a thyroid 
disability began as a consequence of service.  Therefore, the 
Board finds that the veteran does not have a thyroid 
disability, a heart disorder, hypertension, diabetes mellitus 
or an eye disorder as a result of a service-connected 
disability.

The Board appreciates the testimony of the veteran and his 
friend of the last four or five years regarding the veteran's 
current medical treatment and belief that diagnosed 
disabilities are related to carbon monoxide exposure during 
service.  The Board, however, is bound by the evidence of 
record and must deny all of the veteran's claims here on 
appeal as there is no showing of the claimed disabilities 
during service or for many years after service and the 
medical opinions of record do not support the veteran's 
contentions.  The Board fully acknowledges that the veteran's 
representative raised the question of whether the opinions 
obtained by VA were rendered by specialists in the field of 
poisoning.  Absent evidence showing that the medical 
professionals were incompetent to render opinions regarding 
etiology, the evidence is accepted and deemed to be 
probative.  Therefore, the veteran's claims are denied.


ORDER

Service connection for an overactive thyroid, hypothyroidism, 
atrial fibrillation, hypertension, diabetes mellitus, and 
ocular hypertension/chronic open angle glaucoma is denied.



____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


